                                                                  1
     Ia1dgat1

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4               v.                             17 Cr. 686 (LAK)

5    JAMES GATTO, a/k/a "Jim,"
     MERL CODE,
6    CHRISTIAN DAWKINS,

7                    Defendants.

8    ------------------------------x

9                                              October 1, 2018
                                               9:47a.m.
10
     Before:
11                        HON. LEWIS A. KAPLAN,

12                                             District Judge
                                                 and a Jury
13

14                               APPEARANCES

15   ROBERT S. KHUZAMI
          Acting United States Attorney for the
16        Southern District of New York
     BY: EDWARD B. DISKANT
17        NOAH D. SOLOWIEJCZYK
          ALINE R. FLODR
18        ELI J. MARK
          Assistant United States Attorneys
19
     WILLKIE FARR & GALLAGHER LLP
20        Attorneys for Defendant Gatto
     BY: MICHAEL S. SCHACHTER
21        CASEY E. DONNELLY

22

23

24

25


                     SOUTHERN DISTRICT REPORTERS, P.C.
                               (212) 805-0300
                                                                         2
     Ia1dgat1

1                              APPEARANCES (Cont'd)

2    NEXSEN PRUET LLC
          Attorneys for Defendant Code
3    BY: MARK C. MOORE
              -and-
4         MERL F. CODE

5    HANEY LAW GROUP PLLC
          Attorneys for Defendant Dawkins
6    BY: STEVEN A. HANEY

7

8    Also present:    SONYA JACOBS, Paralegal
                      SYLVIA LEE, Paralegal
9                     ANTHONY CASOLA, FBI

10                                     oOo

11              (Case called; all sides ready)

12              THE COURT:   Let me have, at the outset, the latest

13   projections of trial duration, because I have to say something

14   to the jury and it may as well be accurate.

15              MR. DISKANT:    Your Honor, assuming that the Court

16   continues to sit on the schedule that we were advised, the

17   government firmly projects that its case in chief will last

18   approximately three weeks.      We do expect a defense case here,

19   although I'll obviously allow defense counsel to address that.

20   So, we continue to believe that approximately a month remains a

21   sound estimate of the trial length.

22              THE COURT:   All right.   Let me hear from the defense.

23              MR. SCHACHTER:    We agree with that estimate, your

24   Honor.

25              THE COURT:   You agree that the government's case will


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        3
     Ia1dgat1

1    be about three weeks?

2               MR. SCHACHTER:     And the government estimated a defense

3    case of approximately one week and I think that is accurate.

4               THE COURT:   All right.    Anyone else?

5               MR. HANEY:   Your Honor, we agree as well on behalf of

6    Mr. Dawkins.

7               MR. MOORE:   As do we for Mr. Code.

8               THE COURT:   OK.    The second thing I wanted to address

9    is there was an application last week by ESPN for permission to

10   hook up to Courtroom Connect for the purpose of obtaining

11   realtime feed of the court reporter's draft transcript.      The

12   District Executive's office has denied it on the ground that it

13   would -- well, I won't even go into why.       I have the authority

14   to make an exception.     I declined to do so.    If it becomes

15   appropriate, I will explain in more detail later, but it is

16   denied.

17              I am reminded we need to arraign the defendants on the

18   Superseding Indictment Number 2.

19              Andy, would you do the honors?

20              THE CLERK:   Have the defendants received a copy of the

21   S2 Superseder?   Has the get Gatto, Mr. Schachter?

22              MR. SCHACHTER:     Yes, and we waive the public reading.

23              THE CLERK:   As to Defendant Code, Mr. Moore?

24              MR. MOORE:   Yes, we have, and we also waive the public

25   reading.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                      4
     Ia1dgat1

1               THE CLERK:   As to Defendant Dawkins?

2               MR. HANEY:   Yes, we have, and we waive the public

3    reading.

4               THE CLERK:   Have you reviewed it with your client, Mr.

5    Schachter?

6               MR. SCHACHTER:     Yes.

7               THE CLERK:   Mr. Moore?

8               MR. MOORE:   Yes, we have.

9               THE CLERK:   Mr. Haney?

10              MR. HANEY:   Yes, we have.

11              THE CLERK:   And how does your client plead?   Mr.

12   Schachter?

13              MR. SCHACHTER:     Not guilty.

14              THE CLERK:   Mr. Moore?

15              MR. MOORE:   Not guilty, your Honor.

16              THE CLERK:   Mr. Haney?

17              MR. HANEY:   Not guilty.

18              THE COURT:   OK.   Now, let me just say this to each of

19   the defendants.   I'll probably raise it again later on but I'm

20   going to do it now anyway.

21              I advise each of you that the question of whether you

22   testify in your own defense in this case is something entirely

23   committed to your own personal decision.      You have the right to

24   the advice of your counsel concerning whether in your counsel's

25   view it is advisable for you to testify, but it is not up to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                          5
     Ia1dgat1

1    your lawyer.    That's not a call your lawyer gets to make.     It

2    is a call only you get to make.

3               If we get to a point in the trial where the government

4    has rested and the time has come to present the defense case,

5    if your lawyer rests or in the case that your lawyer will put

6    on either no evidence at all or no further evidence beyond what

7    you will have heard by then and it is your wish to testify, you

8    have that right.   And what you are to do at that point if you

9    wish to testify is simply to stand up.       Don't say anything.

10   Wait for me to recognize you.       I will excuse the jury.   I will

11   see whether the reason you are standing is because you want to

12   testify, and if that's the case, you will be permitted to

13   testify.

14              If you don't stand up at that point, or if I don't

15   raise the question again with you correctly, you will have

16   waived your right to testify in this case.

17              Do you understand that, Mr.     Gatto?

18              DEFENDANT GATTO:   Yes, your Honor.

19              THE COURT:   Do you have any questions about that?

20              DEFENDANT GATTO:   No, sir.

21              THE COURT:   Mr. Code?

22              DEFENDANT CODE:    Yes, your Honor.

23              THE COURT:   And Mr. Dawkins?

24              DEFENDANT DAWKINS:   Yes, your Honor.

25              THE COURT:   All right.    Thank you.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                       6
     Ia1dgat1

1               Now, we have these massive papers on the motions in

2    limine.    The government has moved for four kinds of relief.

3    I'll take them in reverse order.

4               What is described in the papers as the fourth branch

5    of the government's motion, which seeks an order precluding

6    certain testimony or examination regarding FBI agents, is

7    granted.    That inquiry is precluded.

8               Second, I have the motion with respect to the

9    defendants' proposed expert under consideration.

10              Is anybody intending to put in any more paper on that?

11              MR. DISKANT:    Not from the government, your Honor.

12              MS. DONNELLY:    The defense is not putting in any more

13   paper.

14              THE COURT:   OK.   So that is sub judice, and I will

15   make up my mind how I want to handle it.

16              Now, the other two branches of the government's

17   motions seek to preclude evidence, cross-examination, or

18   reference to past unrelated major NCAA rules violations

19   involving what I will refer to, because the parties have done

20   so, as the victim universities, Louisville, Miami, Kansas and

21   N.C. State, and also other institutions.      It seeks also to

22   require the defendants to specifically identify in advance each

23   past minor NCAA rule violation that it intends to question

24   anybody about or with respect to which they intend to offer any

25   evidence.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                     7
     Ia1dgat1

1               In a letter of Friday, the government has scaled back

2    the scope of its request.     To the extent I understand the

3    government's present position, it is not seeking to preclude

4    cross-examination of its cooperating witnesses regarding NCAA

5    rule violations in which those witnesses themselves were

6    involved.

7               Am I right about that so far, Mr. Diskant?

8               MR. DISKANT:   Yes, your Honor.

9               THE COURT:   All right.   Thank you.

10              What I understand it now to be seeking to preclude are

11   two things, and I'm quoting their letter:     "Litigation and

12   relitigation of fact and events of no relevance to this case

13   and broad unsubstantiated claims like Division I schools across

14   the country regularly engaged in NCAA rule violations."

15              Do I have that right, Mr. Diskant?

16              MR. DISKANT:   Yes, your Honor.

17              I would just note with respect to the second that

18   that's where, you know, myriad minor violations that we have no

19   notice of might come up.

20              THE COURT:   Am I right in concluding that principally

21   what this motion is aimed at is preclusion of any discussion of

22   the events relating to the NCAA's University of Louisville

23   Public Infractions Decision of June 2017; is that what this is

24   really focused on?

25              MR. DISKANT:   I think, given the way all parties think


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        8
     Ia1dgat1

1    the evidence is coming out at this trial, your Honor is

2    correct, that is the prior violation that is most likely to

3    come and it is most troubling to the government.

4               THE COURT:   Mr. Schachter, is anything else of this

5    nature going to come up other than the Louisville matter?

6               MR. SCHACHTER:   Your Honor, it depends on what the

7    definition is of the word "NCAA rule violation."     If --

8               THE COURT:   Well, let's divide it into two pieces

9    right away.    "Major violations" are a term of art, and let's

10   talk about major violations first.

11              MR. SCHACHTER:   If there are violations found by the

12   NCAA, then I think that is going to be principally Louisville

13   as well as the Miami violation, which we mentioned.    And then,

14   as addressed in our motion in limine or the response to the

15   motion in limine with respect to Dr. Rascher's testimony, there

16   will be testimony regarding NCAA rule violations and how they

17   were dealt with by the NCAA and what the effect was on

18   universities, and that's addressed in that motion.

19              THE COURT:   But that's only expert testimony?

20              MR. SCHACHTER:   Correct.

21              May I confer?

22              THE COURT:   Insofar as we are talking about alleged --

23   yes, maybe not even alleged, but certainly alleged, at least --

24   major rule violations, we're talking only about the, for want

25   of a better term, adjudicated -- I put that in quotes -- major


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         9
     Ia1dgat1

1    violations involving Louisville and Miami, and those are the

2    two recent ones, Louisville in 2017 and Miami in 2013; is that

3    correct?

4               MR. SCHACHTER:   That is correct.

5               THE COURT:   And nothing else?

6               MR. SCHACHTER:   In the world of adjudicated NCAA rule

7    violations.

8               THE COURT:   What about other major violations?

9               MR. SCHACHTER:   Well, I do anticipate -- we were

10   confused a little bit as to what the government's motion was

11   directed to --

12              THE COURT:   You are not alone.

13              MR. SCHACHTER:   -- there certainly will be evidence

14   that informs the defendants' intent of their knowledge of other

15   conduct which violates NCAA rules.

16              THE COURT:   So you are proposing to offer evidence of

17   defendants' state of mind based on their knowledge -- their

18   personal knowledge -- at relevant times of other alleged but

19   not adjudicated major violations, is that accurate?

20              MR. SCHACHTER:   That is accurate.   In addition to --

21   in addition to -- I mean, I would also say that evidence of

22   which there may not be evidence of defendant -- so there

23   certainly is evidence that goes to their state of mind of which

24   the defendant have personal knowledge of, and that is captured

25   in the wiretap recordings.     Then there is evidence of which


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        10
     Ia1dgat1

1    defendants may not -- there may not be proof of them having

2    personal knowledge but the government has taken the position

3    that they are going to prove the defendants' fraudulent intent

4    based on their experience and sophistication in the college

5    basketball world.    And to the extent that that is going to be

6    the government's evidence, then the defense also believes that

7    it should be able to show what someone with sophistication and

8    experience in the college basketball world would know.      So I

9    put those in two buckets, your Honor.

10              THE COURT:   Well, one seems considerably more

11   problematic than the other.

12              All right.   It seems to me -- now, what about the

13   minor violations?

14              MR. SCHACHTER:   The minor violations, that is also a

15   subject that I believe is really going to, for the most part,

16   come up in Dr. Rascher's testimony.     To some extent, I do

17   anticipate some cross-examination of the university witnesses

18   in that regard.    Part of the government's case here is that

19   certifications -- the gravamen of this wire fraud case are

20   false certifications that were submitted.     Those certifications

21   say, in broad strokes, we certify that we are aware of no NCAA

22   rule violation.    However, it is the defense's position that

23   those certifications are not material.     They cover all NCAA

24   rule violations.    The universities are not relying on these

25   certifications for anything --


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                         11
     Ia1dgat1

1               THE COURT:   So your view, I take it then, would be

2    that there is no material difference between a tax return

3    signed by a taxpayer in which the taxpayer omits $20 million

4    worth of income and a tax return submitted by a taxpayer and

5    signed by him in which the understatement of income is $12.

6               MR. SCHACHTER:   I agree with your Honor, of course,

7    that there is a significant difference between those

8    circumstances.   My point is, rather, that when the universities

9    go through the motions of having student athletes sign

10   certifications, that they actually put no stock in them because

11   they understand, which should be our argument -- may be our

12   argument to the jury, that these are not important documents to

13   the university because the universities know that these

14   certifications get violated all the time.      They are not paying

15   any attention; they put no stock in these certifications.      We

16   think that that is a relevant argument that we should be able

17   to make to the jury on the subject of materiality.

18              THE COURT:   All right.   I think in light of the

19   conversation here, the government and the defense ought to

20   discuss this point further as to what's really at issue.       And I

21   think in light of the change in the government's position as of

22   Friday, and the elaboration this morning by the defense,

23   coupled with whatever further elaboration you can arrive upon,

24   I think we ought to start again with these papers, because the

25   papers that I got in the first place are not focused on what's


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        12
     Ia1dgat1

1    really at issue and it even wasn't clear to me what really was

2    in issue, and you need to do that quickly.

3               In the meantime, until I have new submissions and have

4    ruled, there will be no reference, either in arguments before

5    the jury or in testimony or other exhibits, to any NCAA rule

6    violations involving either the victim universities, or others,

7    save that the defendants of course are free to cross-examine

8    cooperating witnesses regarding any NCAA rules violations in

9    which the witness under examination was involved, and then

10   we'll sort out the rest of this as quickly as we reasonably

11   can.

12              And that takes care of that piece.

13              So I think that handles, as well as I can, the in

14   limine motions for the moment.

15              Mr. Schachter.

16              MR. SCHACHTER:   Your Honor, I just want to make sure

17   that I understand.

18              The Court's ruling relates to things like the

19   Louisville adjudicated NCAA resolution?     I ask that because the

20   Indictment itself speaks of other NCAA rule violations.    For

21   example, the Indictment references the fact that when the

22   request is made to provide payment to the family of the player

23   at Louisville, that it is because another university has made

24   another offer.   Similarly, there is an allegation with respect

25   to Miami, that there is a need -- the request comes in to match


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        13
     Ia1dgat1

1    a similar offer which has been made of $150,000 by the

2    University of Arizona Nike School that's in the Indictment.     I

3    assume that your Honor's restrictions on us focus on other

4    adjudicated NCAA rule violations that aren't part of the

5    gravamen of the charges?      I just want to make sure I understand

6    what --

7               THE COURT:   Mr. Diskant.

8               MR. DISKANT:   We have no objection to the particular

9    facts that Mr. Schachter referred to.

10              THE COURT:   OK.   That takes care of that.

11              MR. HANEY:   On behalf of Mr. Dawkins, the government's

12   evidence includes, against my client at least, evidence of

13   other NCAA violations.     So, they are attempting to use evidence

14   of NCAA violations that my client is alleged to have committed

15   that involve universities that are not a subject of this case.

16   It seems as if they are trying to use the same evidence that

17   now they want to be precluded from referencing on

18   cross-examination most notably of their witnesses, even the

19   noncooperators, your Honor.      They have a witness from the

20   University of Louisville Compliance Department who is going to

21   testify, and we should have the right to cross-examine that

22   witness as to the witness' credibility because a lot of the

23   violations that occurred occurred on the watch of that

24   particular compliance director, and we feel we should have the

25   right to cross-examine that witness as to why that witness took


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
                                                                        14
     Ia1dgat1

1    no action back when those violations occurred.

2               THE COURT:    Mr. Diskant.

3               MR. DISKANT:    Perhaps, as the Court suggested, we

4    should confer with defense counsel on that issue, which I am

5    happy to do.

6               I will say with respect to Mr. Dawkins' engagement in

7    other rules violations, the government has generally agreed not

8    to go there at the defendant's request.      I think the only other

9    significant conduct that is going to be coming in is conduct

10   the defendant engaged in with a government cooperator because

11   the defendants wanted to be able to cross-examine the

12   cooperator about that conduct.      If they don't want to cross

13   about that, you know, we can potentially agree to leave it out

14   of the case entirely.

15              THE COURT:    I think you should talk to each other.

16              Look, you know, the plain fact of it is that the

17   defense put in on this motion -- and it was recent -- over 500

18   pages of material.      I have had essentially -- well, not

19   "essentially."    I have had grossly inadequate time to consider

20   it.   This is an interim ruling to give me enough time to

21   understand exactly what is at issue and to rule on it, and

22   that's that.

23              OK.   Just to review briefly the calendar for next

24   week:   Monday is a dark day because it is a holiday.    My

25   present plan is to sit about a half a day Tuesday.     I have to


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                            15
     Ia1dgat1

1    be at a Judicial Conference committee meeting out of New York

2    by Tuesday night, and in order to catch a plane, I am just not

3    able to sit more than half a day.       I will be out Wednesday and

4    coming back bleary-eyed on Thursday.         We will sit on Thursday

5    and not Friday, as currently planned.         That could conceivably

6    change but it is not very likely.

7               OK.   Anything else we need to take up?

8               MR. DISKANT:    Your Honor, we just wanted to put on the

9    record the status of plea negotiations, or lack thereof --

10              THE COURT:    Yes.   Thank you.

11              MR. DISKANT:    -- of particular plea offers.

12              A formal written plea offer was extended to Defendant

13   Christian Dawkins.      Our understanding is that the terms of that

14   offer were conveyed by his counsel to him and that the offer

15   was rejected.

16              With respect to the other two defendants, there were

17   some informal plea talks but nothing that resulted in any sort

18   of a formal plea offer being extended.

19              THE COURT:   Mr. Dawkins, is that accurate?

20              MR. HANEY:   That would be correct, your Honor.

21              THE COURT:   I want to hear it from Mr. Dawkins.

22              DEFENDANT DAWKINS:    Yes.

23              THE COURT:   And that offer was in writing are, is that

24   correct?

25              DEFENDANT DAWKINS:    Yes.


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
                                                                        16
     Ia1dgat1

1               MR. DISKANT:   Yes.

2               THE COURT:   Mr. Dawkins, and you've seen the writing?

3               DEFENDANT DAWKINS:    Yes, sir.

4               THE COURT:   OK.   And is that accurate, Mr. Code?

5               DEFENDANT CODE:    Yes, your Honor.

6               THE COURT:   And Mr. Gatto?

7               DEFENDANT GATTO:    Yes, your Honor.

8               THE COURT:   OK.   Anything else before we start with

9    the jurors?

10              MR. DISKANT:   Not from the government.

11              THE COURT:   OK.   We will recess briefly because the

12   jurors are apparently down getting juror orientation but it

13   shouldn't be too much longer.

14              (Recess)

15              (Jury selection followed)

16              (Adjourned to October 2, 2018, at 9:30 a.m.)

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
